Exhibit 10.1

 

Acquisition AGREEMENT

 

This Acquisition Agreement (“Agreement”) made on this 12th day of May 2020, by
Migom Global Corp., a public corporation organized under the laws of Nevada (the
“Company” or “Buyer”), with its principal place of business at 1185 Avenue of
the Americas, 3rd Floor, New York, NY 10036 and Migom Bank Ltd. (“ACQUIRED
COMPANY”), a banking limited company organized under the laws of the
Commonwealth of Dominica, with its principal place of business at 75 Hillsboro
Str., 2nd Floor, Roseau, Commonwealth of Dominica, and Thomas A. Schaetti
(“Seller”), an address of Dreistaendegasse 38/1 A-1230 Vienna, Austria.

 

Background

 

The Company and ACQUIRED COMPANY desire to enter into a transaction whereby the
Company acquires 1,000 shares of ACQUIRED COMPANY, equal to 100% of the equity
of ACQUIRED COMPANY (the “Equity”), in exchange for One Hundred Twenty-Six
Thousand Two Hundred Twenty-Two (126,222) restricted shares of common stock,
$.001 par value per share (“Common Shares”) of the Company, at a value of
$1,136,000, or $9.00 per share.

 

Terms of Agreement

 

In consideration of the mutual promises, covenants and representations contained
herein, the parties herewith agree as follows:

 

ARTICLE I

ACQUISITION TERMS

 

1.01  Acquisition. The Company will acquire 100% of the shares of ACQUIRED
COMPANY and all preexisting assets as specified in Exhibit A and with all
preexisting liabilities, provided such liabilities have been disclosed on the
attached Exhibit A. In the event Company should be notified of a preexisting
liability which has not been disclosed on Exhibit A, then Seller shall remain
liable for such preexisting liability.

 

1.02  Compensation. In exchange, Seller shall receive One Hundred Twenty-Six
Thousand Two Hundred Twenty-Two (126,222) Common Shares of the Company upon the
Closing.

 

1.03  Closing. The Closing of this transaction will take place on or before May
__, 2020 under the terms described in Article IV of this Agreement, unless
mutually extended by the parties. At time of closing Seller agrees to file a
Form 8-K for the acquisition and to prepare a “Super” Form 8-K with the
condensed and consolidated financial statements of the Company and ACQUIRED
COMPANY.

 

1.04  Post-Closing Operations. After the Closing, ACQUIRED COMPANY will be a
wholly-owned subsidiary of the Company subject to the terms and conditions
outlined in this Agreement. ACQUIRED COMPANY shall be responsible to report to
the Company all financial matters and newsworthy events as they materialize, as
Seller recognizes Company is a publicly traded company and has certain material
obligations of disclosure pursuant to state and federal laws, statutes and
regulations.

 



Page 1 of 10

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY/BUYER

 

The Company/Buyer represents and warrants to ACQUIRED COMPANY and Seller the
following:

 

2.01  Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Nevada and has all
necessary corporate powers to own properties and carry on its business. All
actions taken by the incorporators, Directors and/or shareholders of Company
have been valid and in accordance with all applicable laws.

 

2.02  Capital. The authorized capital stock of Company consists of 75,000,000
shares of Common Stock, of which approximately 7,345,000 shares are issued and
outstanding. All outstanding shares are fully paid and non-assessable, free of
liens, encumbrances, options, restrictions and legal or equitable rights of
others not a party to this Agreement. At the Closing, there may be outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating the Company to issue or transfer from
treasury any additional shares of its capital stock. None of the outstanding
shares of the Company are subject to any stock restriction agreements.

 

2.03  Financial Statements. The unaudited balance sheet as of March 31, 2020 and
the audited balance sheet as of December 31, 2019 and the related statements of
income and retained earnings for the periods then ended, fairly present the
financial position of the Company as of the dates of the balance sheets included
in the financial statements, and the results of its operations for the period
indicated.

 

2.04  Tax Returns. Within the times, and in the manner prescribed by law, the
Company has filed all federal, state, and local tax returns required by law. The
Company has paid, or will pay by the Closing, all taxes, assessments, and
penalties due and payable. There are no present disputes as to taxes of any
nature payable by the Company as of the Closing, and there shall be no taxes of
any kind, due or owing.

 

2.05  Ability to Carry Out Obligations. Company has the right, power, and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of this Agreement by the Company and the performance by
the Company of its obligations hereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company is a party or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required or
(c) an event that would result in the creation or imposition of any lien,
charge, or encumbrance on any asset of Company or upon the Shares.

 

2.06  Full Disclosure. None of the representations and warranties made in this
Agreement by the Company, or on its behalf, contains or will contain any untrue
statement of a material fact or omit any material fact the omission of which
would be misleading.

 

2.07  Compliance with Laws. The Company has complied with all, and is not in
violation of any, federal, state, or local statute, law, or regulation. The
Company has complied with all federal and state securities laws in connection
with the offer, sale and distribution of its securities.

 

2.08  Litigation. The Company is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding or pending governmental
investigation. To the best of Company’s knowledge, there is no basis for any
such action or proceeding, and no such action or proceeding is threatened
against the Company. The Company is not subject to, or in default with respect
to any order, writ, injunction, or decree of any federal, state, local, or
foreign court, department, agency, or instrumentality.

 



Page 2 of 10

 

 

2.09  Conduct of Business. Prior to the Closing, the Company shall not (i) amend
its Certificate of Incorporation or Bylaws, (ii) declare dividends or redeem or
sell stock or other securities, except as part of completing this transaction,
(iii) incur any liabilities, (iv) acquire any assets, enter into any contract,
or guarantee obligations of any third party, except for the proposed
acquisitions of Central Rich Trading Ltd., or (v) enter into any other
transaction, which is outside the bounds of its customary and ordinary
operations, except for the proposed acquisitions of Central Rich Trading Ltd.

 

2.10 Exempt Transaction. Buyer understands that the offering and sale of the
Equity is intended to be exempt from registration under the Act and exempt from
registration or qualification under any state law.

 

2.11  Authority. Buyer represents that he has full power and authority to enter
into this Agreement. This Agreement has been duly and validly executed and
delivered by Buyer, and upon the execution and delivery by Seller of this
Agreement and the performance by Seller of its obligations herein, will
constitute, a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except as such enforcement may be limited by
bankruptcy or insolvency laws or other laws affecting enforcement of creditors’
rights or by general principles of equity.

 

2.12  Investment Purpose. The Equity to be purchased by Buyer hereunder will be
acquired for investment for Buyer’s own account, not as a nominee or agent, and
not with a view to the public resale or distribution thereof, and Buyer has no
present intention of selling, granting any participation in, or otherwise
distributing the same.

 

2.13  Due Diligence. Buyer has conducted his own due diligence with respect to
ACQUIRED COMPANY and its liabilities and believes he has enough information upon
which to base an investment decision in the Equity.

 

2.14  Investment Experience. The Buyer understands that the purchase of the
Equity involves substantial risk. The Buyer (a) has experience as a Buyer in
securities of companies in the development stage and acknowledges that he can
bear the economic risk of Buyer’s investment in the Equity and (b) has such
knowledge and experience in financial, tax, and business matters so as to enable
Buyer to evaluate the merits and risks of an investment in the Equity, to
protect Buyer’s own interests in connection with the investment, and to make an
informed investment decision with respect thereto.

 

2.15  No Oral Representations. No oral or written representations have been made
other than as stated, or in addition to those stated, in this Agreement, and
Buyer is not relying on any oral statements made by Seller, or any of Seller’s
representatives or affiliates, in purchasing the Equity.

 

2.16  Restricted Securities. Buyer understands that the Equity is characterized
as “restricted securities” under the Act in as much as they were acquired from
the Seller in a transaction not involving a public offering and that under the
Act, and applicable regulations thereunder.

 

2.17  Opinion Necessary. Buyer acknowledges that if any transfer of the Equity
is proposed to be made in reliance upon an exemption under the Act. Buyer
acknowledges that a restrictive legend appears on the Equity and must remain on
the Equity until such time as it may be removed under the Act.

 

2.18 Truth of Representations. All these representations shall be true as of the
Closing and shall survive the Closing for a period of one year.

 



Page 3 of 10

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ACQUIRED COMPANY and SELLER

 

ACQUIRED COMPANY and SELLER represents and warrants to the Company the
following:

 

3.01  Organization. ACQUIRED COMPANY is a limited liability company duly
organized, validly existing, and in good standing under the laws of the
Commonwealth of Dominica and has all necessary corporate powers to own
properties and carry on its business. All actions taken by the incorporators,
directors and/or shareholders of ACQUIRED COMPANY have been valid and in
accordance with all applicable laws.

 

3.02  Capital. The authorized capital of ACQUIRED COMPANY consists of 1,000
shares. All outstanding shares are fully paid and non-assessable, free of liens,
encumbrances, options, restrictions and legal or equitable rights of others not
a party to this Agreement. At the Closing, there will be no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating ACQUIRED COMPANY to issue or transfer from
treasury any additional shares of its capital stock. None of the outstanding
shares of ACQUIRED COMPANY are subject to any stock restriction agreements.

 

3.03  Financial Statements. The unaudited balance sheet of as of March 31, 2020
and December 31, 2109, and the related statements of income and retained
earnings for the period then ended fairly present the financial position of
ACQUIRED COMPANY as of the date of the balance sheet included in the financial
statements, and the results of its operations for the period indicated.

 

3.04  Tax Returns. Within the times and in the manner prescribed by law,
ACQUIRED COMPANY has filed all federal, state, and local tax returns required by
law. ACQUIRED COMPANY has paid, or will pay by the Closing, all taxes,
assessments, and penalties due and payable. There are no present disputes as to
taxes of any nature payable by ACQUIRED COMPANY as of the Closing, and there
shall be no taxes of any kind due or owing.

 

3.05  Ability to Carry Out Obligations. ACQUIRED COMPANY has the right, power,
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this Agreement by ACQUIRED COMPANY and the
performance by ACQUIRED COMPANY of its obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which ACQUIRED COMPANY is a party or by which they
may be bound, nor will any consents or authorizations of any party other than
those hereto be required or (c) an event that would result in the creation or
imposition of any lien, charge, or encumbrance on any asset of ACQUIRED COMPANY
or upon the Shares.

 

3.06  Full Disclosure. None of the representations and warranties made in this
Agreement by ACQUIRED COMPANY, or on behalf of ACQUIRED COMPANY, contains or
will contain any untrue statement of a material fact or omit any material fact
the omission of which would be misleading.

 



Page 4 of 10

 

 

3.07  Compliance with Laws. ACQUIRED COMPANY has complied with all, and is not
in violation of any, federal, state, or local statute, law, or regulation.
ACQUIRED COMPANY has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities. The ACQUIRED
COMPANY will not be in violation of any term of the ACQUIRED COMPANY’s Articles
or Bylaws, nor will the ACQUIRED COMPANY be in violation of or in default in any
material respect under the terms of any mortgage, indenture, contract,
agreement, instrument, judgment, or decree, the violation of which would have a
material adverse effect on the ACQUIRED COMPANY as a whole, and to the knowledge
of the ACQUIRED COMPANY, is not in violation of which would have a material
adverse effect of the ACQUIRED COMPANY. The execution, delivery and performance
of and compliance with this Agreement and the issuance and sale of the Shares
will not (a) result in any such violation, or (b) be in conflict with or
constitute a default under any such term, or (c) result in the creation of any
mortgage, pledge, lien, encumbrance or change upon any of the properties or
assets of the ACQUIRED COMPANY pursuant to any such term

 

3.08 Title to Equity. Seller is the sole record and beneficial owner of the
Equity of the ACQUIRED COMPANY and has sole dispositive authority with respect
to the Equity of the ACQUIRED COMPANY. Seller has not granted any person a proxy
with respect to the Equity of the ACQUIRED COMPANY that has not expired or been
validly withdrawn. The sale and delivery of the Equity to Buyer pursuant to this
Agreement will vest in Buyer legal and valid title to the Equity of the ACQUIRED
COMPANY, free and clear of all liens, security interests, adverse claims or
other encumbrances of any character whatsoever (“Encumbrances”) (other than
Encumbrances created by Buyer and restrictions on resales of the Equity under
applicable securities laws).

 

3.09 Organization and Standing. ACQUIRED COMPANY is and will be a limited
company duly organized, validly existing, and in good standing under the laws of
the Commonwealth of Dominica and will have all requisite corporate power and
authority to carry on its business as proposed to be conducted.

 

3.10  Litigation. ACQUIRED COMPANY is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding or pending
governmental investigation. To the best of ACQUIRED COMPANY’s knowledge, there
is no basis for any such action or proceeding, and no such action or proceeding
is threatened against ACQUIRED COMPANY. ACQUIRED COMPANY is not subject to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.

 

3.11  Conduct of Business. Prior to the Closing, ACQUIRED COMPANY shall not (i)
amend its Certificate of Incorporation or Bylaws, (ii) declare dividends or
redeem or sell stock or other securities, except as part of completing this
transaction, (iii) incur any material liabilities, (iv) acquire any assets,
enter into any contract, or guarantee obligations of any third party, or (v)
enter into any other transaction without notification in writing to the Company.

 

3.12 Truth of Representations. All of these representations shall be true as of
the Closing and shall survive the Closing for a period of one year.

 

ARTICLE IV

THE CLOSING

 

4.01  Closing. The Closing of this transaction will occur when all of the
documents and consideration described below have been delivered to each party.
Unless the Closing of this transaction takes place by May __, 2020, or such
other date mutually agreed to, either party may terminate this Agreement.

 



Page 5 of 10

 

 

4.02 Conditions to Closing. The obligations of the Buyer to purchase the Shares
at the Closing are subject to the fulfillment to its satisfaction, on or prior
to the Closing, of the following conditions, any of which may be waived in
accordance with the provisions of subsection 6.12 hereof.

 

a. Representations and Warranties Correct; Performance of Obligations. The
representations and warranties made by ACQUIRED COMPANY and Seller in Section 3
hereof shall be true and correct when made and at the Closing. ACQUIRED
COMPANY’s business and assets shall not have been adversely affected in any
material way prior to the Closing. ACQUIRED COMPANY shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing.

 

b.  Consents and Waivers. The ACQUIRED COMPANY shall have obtained in a timely
fashion and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by this Agreement.

 

c. Regulatory Approval. The applicable regulatory body in the Commonwealth of
Dominica shall have provided written per-approval of the transfer of ownership
of the Equity from Thomas A. Shaetti to the Company

 

4.02 Documents to be Delivered at Closing. The following documents, in form
reasonably acceptable to the parties, shall be delivered:

 

4.02.1 Document to be Delivered by Company:

 

(i)Board Resolutions approving this transaction and the issuance of the Common
Shares.     (ii)One Hundred Twenty-Six Thousand Two Hundred Twenty-Two (126,222)
restricted Common Shares of Migom Global Corp. (OTC.PK: MGOM) to Seller

 

4.02.2 Document to be Delivered by ACQUIRED COMPANY and Seller:

 

(iii)Resolutions approving this transaction.     (iv)Documentation for the
transfer of the Equity to the Company

 

ARTICLE V

REMEDIES

 

5.01  Arbitration. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Nevada, in accordance with the Rules of the American
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.

 

5.02 Payment Default Clause. Failure or delay to complete any payment or
exchange within thirty (30) days of the closing of this definitive Agreement, as
described in Article 1.02 of this Agreement, shall result in the termination of
this Agreement. Upon such termination, all shares exchanged will be returned to
the original parties, where each party will bear its own cost in reversion.

 

5.03 [Intentionally Omitted]

 

5.04 Other Remedies. The forgoing indemnification provision is in addition to,
and not derogation of, any statutory, equitable or common law remedy any party
may have for breach of representation, warranty, covenant or agreement.

 



Page 6 of 10

 

 

ARTICLE VI

MISCELLANEOUS

 

6.01  Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.

 

6.02  No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 

6.03  Non-Waiver. Except as otherwise expressly provided herein, no waiver of
any covenant, condition, or provision of this Agreement shall be deemed to have
been made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.

 

6.04  Entire Agreement. This Agreement, including any and all attachments
hereto, if any, contains the entire Agreement and understanding between the
parties hereto and supersedes all prior agreements and understandings, whether
written or oral.

 

6.05  Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties as originals.

 

6.06  Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
or on the second day if faxed, and properly addressed or faxed as follows:

 

If to ACQUIRED COMPANY:

Thomas A. Schaetti

Migom Bank Ltd.

75 Hillsboro Str., 2nd Floor

Roseau, Commonwealth of Dominica

 

If to Company:

Georgi Parrik

Migom Global Corp.

1185 Avenue of the Americas, 3rd Floor

New York, NY 10036

 



Page 7 of 10

 

 

6.07  Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.

 

6.08  Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for a
period of one year.

 

6.09  Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to affect the transaction described herein.

 

6.10 Counterpart Signatures. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

6.11 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision, which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

6.12  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of Seller and the Buyer. No delay or omission to exercise any
right, power, or remedy accruing to Buyer, upon any breach, default or
noncompliance of Seller under this Agreement shall impair any such right, power,
or remedy, nor shall it be construed to be a waiver of any such breach, default
or noncompliance, or any acquiescence therein, or of any similar breach, default
or noncompliance thereafter occurring. All remedies, either under this
Agreement, by law, or otherwise afforded to Buyer, shall be cumulative and not
alternative.

 

6.13  Further Assurances. From and after the date of this Agreement, upon the
request of the Buyer or Seller, Buyer and Seller shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

6.14 Finder’s Fees and Other Fees.

 

a. The ACQUIRED COMPANY (i) represents and warrants that it has retained no
finder or broker in connection with the transactions contemplated by this
Agreement, and (ii) hereby agrees to indemnify and to hold Buyer harmless from
and against any liability for commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which the
ACQUIRED COMPANY, or any of its employees or representatives, is responsible.

 



Page 8 of 10

 

 

b. The Buyer (i) represents and warrants that the Buyer has retained no finder
or broker in connection with the transactions contemplated by the Agreement, and
(ii) hereby agrees to indemnify and to hold the ACQUIRED COMPANY harmless from
and against any liability for any commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or assessed liability) for which such Buyer
is responsible.

 

c. The Seller (i) represents and warrants that the Seller has retained no finder
or broker in connection with the transactions contemplated by the Agreement, and
(ii) hereby agrees to indemnify and to hold the ACQUIRED COMPANY harmless from
and against any liability for any commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or assessed liability) for which such Seller
is responsible.

 

6.15 Attorneys. All parties acknowledge and agree that: (a) the parties are
executing this Agreement voluntarily and without any duress or undue influence;
(b) the parties have carefully read this Agreement and have asked any questions
needed to understand the terms, consequences, and binding effect of this
Agreement and fully understand them; and (c) the parties have sought the advice
of an attorney of their respective choice if so desired prior to signing this
Agreement.

 

6.16 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada, without regard to the conflicts of
laws principles thereof, and shall be binding, upon the parties hereto and their
respective successors and assigns.

 

Page 9 of 10

 

 

In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

Signatures:       MIGOM GLOBAL CORP.       By: /s/ Georgi Parrik   Name:  Georgi
Parrik   Title: Chief Executive Officer       MIGOM BANK LTD.       By: /s/
Thomas A. Schaetti   Name: Thomas A. Schaetti   Title: President       THOMAS A.
SCHAETTI       /s/ Thomas A. Shaetti  

 

 

Page 10 of 10



 

 